United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elizabeth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0271
Issued: May 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2015 appellant, through counsel, filed a timely appeal of a
September 14, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation, effective February 29, 2012, as she was no longer disabled due to the accepted
employment injuries; (2) whether OWCP properly terminated appellant’s medical benefits,
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

effective April 3, 2012, as she no longer had medical residuals of her accepted employment
injuries; and (3) whether appellant met her burden of proof to establish continuing disability or
residuals after her benefits were terminated.
FACTUAL HISTORY
On August 2, 2011 appellant, then a 39-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 2, 2011 she picked up a tub of flats and felt a pop
and pull in her chest and left shoulder. She stopped work on the date of injury.
Appellant was treated in the emergency room on August 2, 2011 by Dr. Stephen J.
Hricko, a Board-certified emergency physician, for pain in her sternum, radiating into her left
arm and elbow after lifting a tub of magazines at work on August 2, 2011. Dr. Hricko diagnosed
costochondral strain and trapezius muscle strain. He found appellant to be disabled from work.
On August 9, 2011 OWCP accepted appellant’s claim for costochondral sprain and
trapezius strain.
Appellant was seen by Dr. Dyana Aldea, a Board-certified physiatrist, for the period
August 3 to October 14, 2011, for left shoulder pain and anterior chest wall pain radiating to the
left arm which began after lifting a heavy bin of mail. Dr. Aldea diagnosed left shoulder
acromioclavicular (AC) joint osteoarthritis, left shoulder strain, anterior chest wall strain,
myospasm, and myofascitis. On August 22, 2011 she administered a steroid injection over the
cervical and left supraspinatus area. Dr. Aldea noted that appellant was disabled from work from
October 18 to November 18, 2011. On November 14, 2011 she prescribed physical therapy and
returned appellant to work full-time light duty. On December 12, 2011 appellant presented with
anterior left chest wall pain with spasms. She reported contacting her employing establishment
for light duty, but related that she was told that she could not return to work until she could work
without restrictions. Dr. Aldea provided a trigger point injection into the left thoracic paraspinal
and took appellant off work from December 12, 2011 to January 10, 2012. In a duty status
report (Form CA-17) dated December 12, 2011, she diagnosed shoulder impingement and noted
that appellant could not resume work.
OWCP referred appellant to a second opinion physician, Dr. Jeffrey Lakin, a Boardcertified orthopedic surgeon, to determine her current disability status. In a report dated
February 2, 2012, Dr. Lakin related appellant’s history of injury and reviewed various diagnostic
studies. Appellant continued to have left shoulder and chest area pain with occasional shooting
pain to the elbow. Dr. Lakin noted findings of minimal tenderness to the left trapezial area, no
spasms, full range of motion of the left shoulder, and nontender over the AC joint. He noted
intact motor examination of the left shoulder, minimal tenderness in the anterior chest wall, no
crepitus, no deformities, intact motor and sensory examination in the upper extremities, negative
Tinel’s and Phalen’s tests, negative compression test, and reflexes in the arms and legs were
positive and symmetrical. Dr. Lakin found an October 10, 2011 chest x-ray unremarkable. He
noted an August 17, 2011 magnetic resonance imaging (MRI) scan of the left shoulder revealed
mild AC osteoarthritis but no evidence of a rotator cuff tear. An August 17, 2011 MRI scan of
the chest showed no evidence of a pectoralis major or minor muscle tear. Dr. Lakin diagnosed
resolved costochondral sprain and trapezial sprain. He noted that his evaluation showed

2

appellant had excellent function of her spine and extremities and the sensory examination
revealed no deficits. Dr. Lakin advised that she had reached maximum medical improvement
(MMI) and could return to full duty with no further treatment. He advised that appellant did not
have disabling residuals of the accepted conditions, as the conditions had resolved with only has
minimal tenderness in the trapezius and anterior chest region. Dr. Lakin further noted that her
subjective complaints did not correlate with the objective findings. He found that appellant had
no additional injuries due to employment factors. Dr. Lakin noted that, at the time of his
examination, there were no objective findings that she sustained an aggravation of a prior
existing condition due to the work-related injury. In a work capacity evaluation form (OWCP5c) dated February 2, 2012, he diagnosed costochondral sprain and trapezius strain and noted
that appellant had reached MMI and could return to her usual job.
On January 12, 2012 Dr. John S. Cho, a Board-certified anesthesiologist, noted treating
appellant for shoulder pain and advised that she was unable to work from January 12 to
February 12, 2012.
Appellant filed claims for compensation (Form CA-7) for the period beginning
September 17, 2011. She received three supplemental payments for wage-loss compensation for
total disability that ended on February 24, 2012.3
By decision dated February 29, 2012, OWCP terminated appellant’s wage-loss
compensation benefits effective that day based on the February 2, 2012 report of the second
opinion physician, Dr. Lakin, who opined that appellant was no longer disabled as a result of her
accepted employment injuries.
Also on February 29, 2012 OWCP proposed to terminate appellant’s medical benefits as
she no longer had residuals of her accepted work injury.
By letter to OWCP’s Branch of Hearings and Review dated March 24, 2012, appellant
requested an “appeal” from the February 29, 2012 OWCP decision terminating wage-loss
compensation. She submitted additional evidence that included an October 11, 2011 x-ray of the
left ribs and chest which was normal. Findings from a February 28, 2012 thoracic spine MRI
scan included a broad-based central disc herniation at T4-5 and T6-7 with ventral compression.
Also provided were August 8 and September 19, 2011 duty status reports from Dr. Aldea
who diagnosed shoulder impingement and noted that appellant could not work. In an
October 14, 2011 duty status report, Dr. Aldea returned appellant to work part-time light duty
and on November 14, 2011 appellant had returned to work full time with restrictions. In a
December 12, 2011 duty status report, she diagnosed shoulder impingement and again took
appellant off work. In a March 14, 2012 letter of medical necessity, Dr. Aldea sought treatment
for thoracic radiculitis. She noted that appellant had presented on August 3, 2011 with left
shoulder and anterior chest wall pain secondary to an injury while lifting a heavy bin of mail.
Appellant’s anterior chest wall pain did not diminish after physical therapy. Dr. Aldea requested
authorization for thoracic epidural steroid injection to aid in recovery. He noted that appellant
3

These payments covered the periods September 17 through November 4, 2011, December 17 through 30, 2011,
and December 31, 2011 through February 24, 2012.

3

had a long history of anterior chest wall pain and left shoulder pain most of which was due to
multiple thoracic herniated discs.
In a December 29, 2011 report, Dr. Cho provided a history of injury, noted diagnoses,
and performed a trigger point injection in the left thoracic paraspinal muscle. In January 9 to 19,
2012 reports, he noted no permanent improvement in symptoms after the trigger point injection.
Dr. Cho diagnosed left shoulder AC osteoarthritis, left shoulder strain/sprain, thoracic
sprain/strain, anterior chest wall strain, myospasms, and thoracic and lumbar scoliosis. He
continued physical therapy, repeat trigger point injections, and noted that appellant could return
to work in two weeks. In duty status reports dated January 12 to February 23, 2012, Dr. Cho
diagnosed shoulder impingement and advised that appellant could work part-time light duty on
March 20, 2012. On February 27, 2012 he noted that appellant was having mid-back pain on the
left side radiating into the left flank and left anterior chest wall since her accident and requested
authorization for a thoracic spine MRI scan.
In reports dated February 23 and March 1, 2012, Dr. Cho noted that appellant continued
to have the same symptoms and advised that physical therapy and trigger point injections only
provided temporary relief. He noted diminished range of motion of the cervical spine, positive
paraspinal tenderness, positive facet tenderness, myospasms of the mid-back, and decreased
range of motion of the lumbar spine secondary to pain. Dr. Cho diagnosed thoracic radiculitis,
thoracic herniated nucleus pulposus, thoracolumbar scoliosis, cervical, thoracic spine and
anterior chest wall strain/sprain, left shoulder AC joint osteoarthritis, left shoulder tendinitis, left
shoulder strain/sprain, and myospasm. He performed a thoracic epidural steroid injection at
T6-7. In a duty status report dated March 19, 2012, Dr. Cho noted clinical findings of left
shoulder, chest, and mid-back pain and advised that appellant could not resume work.
Appellant was also seen by Dr. Aditi Menon, a Board-certified physiatrist. On
February 21, 2012 Dr. Menon treated her for significant left shoulder pain with range of motion.
He diagnosed left shoulder tendinitis and AC osteoarthritis, thoracolumbar scoliosis, thoracic
sprain, anterior chest wall sprain, and anterior chest myospasms. Dr. Menon recommended
physical therapy and a left shoulder injection. On March 13, 2012 he provided an AC joint
injection. Examination revealed limited range of motion of the thoracic spine, tenderness along
the T6-7 paraspinal area, and mild impingement. Dr. Menon diagnosed left AC joint
osteoarthritis, left shoulder tendinitis, thoracic radiculitis, thoracolumbar scoliosis, cervical and
thoracic sprain/strain, left chest wall sprain/strain, and myospasms. He recommended physical
therapy.
By decision dated April 3, 2012, OWCP finalized the termination of medical benefits
effective that day as it determined that she no longer had medical residuals as a result of her
accepted injury or illness pursuant to the opinion of Dr. Lakin.
On June 5, 2012 appellant requested a review of the written record of the April 3, 2012
decision by an OWCP hearing representative. She submitted August 17, 2011 MRI scan reports
for the left shoulder and chest which showed mild AC osteoarthritis, but no evidence of a
pectoralis major or minor muscle tear.

4

Reports from Dr. Cho dated March 29, April 9 and 19, and May 7 and 21, 2012 noted
appellant had 70 percent relief with T6-T7 epidural steroid injections, however, she still had
flare-ups of mid-back, left chest wall, and left arm pain. He noted diminished cervical spine
range of motion, positive paraspinal, cervical spine facet tenderness, and myospasms. Dr. Cho
diagnosed thoracic radiculitis, left AC joint osteoarthritis, left shoulder tendinitis, myospasm,
thoracic herniated nucleus pulposus, thoracolumbar scoliosis, and cervical and thoracic spine
strain/sprain. He recommended continued physical therapy and steroid injections. In an
April 19, 2012 duty status report, Dr. Cho noted findings of left shoulder, chest, and mid-back
pain and noted appellant could not resume work. On September 6, 2012 he noted that appellant
had again injured herself at work. Appellant related carrying items for prolonged periods which
aggravated her symptoms. Dr. Cho noted that appellant’s left-side chest pain persisted from the
prior injury. He diagnosed left shoulder tendinitis, left shoulder AC joint osteoarthritis, thoracic
herniated nucleus pulposus, and myospasm. Dr. Cho recommended therapy and restrictions.
On May 29, 2012 appellant was treated by Dr. Franklin Chen, a Board-certified
orthopedist, for left shoulder pain radiating into the left chest region. Dr. Chen noted that
appellant’s symptoms began after a work injury when she was lifting heavy tubs of magazines
and felt a pop in her left shoulder and pain in the chest region. Cortisone injections and physical
therapy provided minimal symptom relief. Findings included mild laxity of the anterior
translation, positive isolated supraspinatus test, and positive Hawkin’s test. Dr. Chen diagnosed
left shoulder instability, possible superior labral tear, left shoulder impingement, and left
pectoralis strain. He opined that based on appellant’s history and examination it was within
medical probability that the current orthopedic complaints were causally related to appellant’s
work history. Appellant also submitted a physical therapy report.
By decision dated October 11, 2012, an OWCP hearing representative affirmed the
February 29 and April 3, 2012 decisions regarding termination of medical benefits and
termination of wage-loss compensation.
On October 10, 2013 appellant requested reconsideration. Evidence submitted on
reconsideration included July 12 and October 8, 2012 reports from Dr. Cho who noted that
appellant had experienced steady improvement with physical therapy, but continued to have pain
in the mid-back, chest wall, and at T4-6. Dr. Cho noted diminished range of motion of the left
shoulder, and positive paraspinal and facet tenderness of the thoracic spine. He diagnosed
thoracic facet arthropathy, radiculitis, left AC joint osteoarthritis, left shoulder tendinitis, and
myospasm. Dr. Cho continued physical therapy and epidural steroid injections.
In a decision dated December 31, 2013, OWCP denied modification of the October 11,
2012 decision.
On August 1, 2014 appellant again requested reconsideration. She submitted an April 21,
2014 report from Dr. Cho who noted that her left shoulder, chest wall, and mid-back pain
remained present and radiated into the anterior chest wall. Dr. Cho noted findings and diagnosed
thoracic radiculitis, thoracic disc herniation, left shoulder AC joint degeneration and sprain and
strain, thoracic spine and anterior chest wall strain and sprain, and myospasm. He opined that,
based on the proximity of the treatment to the date of injury and the fact that appellant was not
under treatment to the areas injured before the occurrence, to a reasonable degree of medical

5

probability there was a direct causal relationship between the treatment findings and the accident
involved. Dr. Cho advised that, based on objective findings and testing, to a reasonable degree
of medical probability, appellant sustained a permanent injury with permanent residuals.
In a decision dated September 14, 2015, OWCP denied modification of the decision
dated December 31, 2013.
LEGAL PRECEDENT -- ISSUE 1 & ISSUE 2
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 After it has determined that an employee has disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, OWCP must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.6
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for costochondral sprain and trapezius strain. The
Board finds that OWCP met its burden of proof to justify termination of appellant’s wage-loss
compensation benefits effective February 29, 2012. OWCP referred appellant for a second
opinion evaluation by Dr. Lakin to determine the extent of her work-related condition and
disability.
In his February 2, 2012 report, Dr. Lakin provided an extensive review of appellant’s
medical history and reported examination findings. He noted subjective complaints of pain in
her left shoulder and chest area. Dr. Lakin noted a left shoulder MRI scan dated August 17,
2011 revealed mild AC osteoarthritis and no evidence of a rotator cuff tear. He indicated that a
chest MRI scan dated August 17, 2011 revealed no evidence of a pectoralis major or minor
muscle tear. Dr. Lakin diagnosed a resolved costochondral sprain and trapezial sprain. He noted
that his evaluation showed appellant had excellent function of her spine and extremities, and had
no sensory deficits. Dr. Lakin indicated that appellant had reached MMI on February 2, 2012
and could return to full-time work without restrictions as her accepted conditions had resolved
without residuals. He advised that appellant did not have disabling residuals of the accepted
conditions and that appellant’s subjective complaints did not correlate with the objective
findings. In a February 2, 2012 work capacity evaluation form (OWCP-5c), Dr. Lakin confirmed
that appellant could return to her usual job.
The Board finds that Dr. Lakin’s report represents the weight of the medical evidence and
that OWCP properly relied on his report in terminating appellant’s wage-loss compensation.
4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

Mary A. Lowe, 52 ECAB 223 (2001).

6

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

6

Dr. Lakin’s opinion is based on proper factual and medical history as he reviewed a statement of
accepted facts and appellant’s prior medical treatment and test results. He also related his
comprehensive examination findings in support of his opinion. Dr. Lakin reported no basis on
which to find that appellant had any continuing disability for her job due to the accepted
conditions.
At the time of the termination of wage-loss benefits, there was no rationalized medical
evidence supporting continuing disability due to the accepted conditions.7 Reports dated
August 3 to December 12, 2011 from Dr. Aldea noted her treatment of persistent anterior left
chest wall pain and her diagnoses of left shoulder AC joint osteoarthritis, left shoulder strain,
anterior chest wall strain, myospasm, and myofascitis. She found that appellant was disabled
from work from October 18 to November 18, 2011 and December 12, 2011 to January 10, 2012.
Although Dr. Aldea supported that appellant had continuing symptoms and was unable to
perform regular duties, these reports predate the termination decision and do not support
disability beginning February 29, 2012. Likewise, Dr. Cho’s January 12, 2012 report noted
treating appellant for shoulder pain and took her off work from January 12 to February 12, 2012.
These reports are of limited probative value as they also predate the termination and do not
otherwise support disability due to her accepted conditions beginning February 29, 2012.8
The Board finds that OWCP met its burden of proof in terminating appellant’s wage-loss
compensation benefits for her accepted conditions.
ANALYSIS -- ISSUE 2
The Board finds that OWCP also met its burden of proof to terminate medical benefits,
effective April 3, 2012, for her accepted costochondral sprain and trapezius strain.
As explained, OWCP referred appellant to Dr. Lakin to determine the extent of her workrelated condition. In his February 2, 2012 report, Dr. Lakin diagnosed a resolved costochondral
sprain and trapezial sprain. He found that appellant had excellent function of her spine and
extremities and no sensory deficits. Dr. Lakin advised that the accepted conditions had resolved
and she only had minimal tenderness in the trapezius and anterior chest region. He found no
objective findings of an aggravation of a preexisting condition due to the work injury. Dr. Lakin
noted that appellant no longer required any type of treatment or testing related to the accepted
conditions. He indicated that appellant could return to full-time work without restrictions as her
accepted conditions had resolved without residuals.
The Board finds that Dr. Lakin’s report represents the weight of the medical evidence and
that OWCP properly relied on his report in terminating appellant’s medical benefits.
Dr. Lakin’s related his examination findings in support of his opinion that the accepted workrelated conditions had resolved. He reported no basis on which to find that appellant had any
continuing residuals of her accepted costochondral sprain and trapezius strain. There is no
7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).

7

contemporaneous medical evidence of equal weight supporting appellant’s claim for continuing
residuals of the accepted condition.
As noted, many of the reports from Dr. Aldea, Dr. Cho, and other practitioners predate
the termination of medical benefits and do not specifically support that residuals of the accepted
conditions continued after April 3, 2012.9 Although Drs. Aldea and Cho supported that appellant
had continuing symptoms and was unable to perform regular duties, none of the reports
specifically explain how appellant’s current medical condition was causally related to the
accepted employment incident of August 2, 2011. For example a March 14, 2012 letter of
medical necessity from Dr. Aldea sought authorization for thoracic epidural steroid injection in
conjunction with rehabilitative procedures to treat thoracic radiculitis. She noted that appellant
presented on August 3, 2011 with left shoulder pain and anterior chest wall pain secondary to an
injury while lifting a heavy bin of mail. Dr. Aldea noted that appellant had a long history of
anterior chest wall pain and left shoulder pain most of which was due to multiple herniated discs
in the thoracic region. However, she did not provide a rationalized opinion regarding the causal
relationship between appellant’s current medical condition and proposed treatment and the
accepted August 2, 2011 employment injury.10 The need for rationale is particularly important
where left shoulder AC joint osteoarthritic changes were preexisting.11 Moreover, OWCP never
accepted that appellant sustained thoracic radiculitis or multiple herniated discs in the thoracic
region as a result of her work injury and there is no medical rationalized evidence to support
such a conclusion.12
Likewise, on February 27, 2012 Dr. Cho noted that appellant was experiencing mid-back
pain on the left side radiating into the left flank and left anterior chest wall since her accident and
requested authorization for a thoracic spine MRI scan while, on March 19, 2012, he noted
findings of left shoulder, chest, and mid-back pain and advised that appellant could not resume
work. However, Dr. Cho did not specifically address with medical rationale how any continuing
conditions were causally related to the accepted employment injury of August 2, 2011.13
Appellant submitted February 21 and March 13, 2012 reports from Dr. Menon who noted
appellant’s complaints of significant pain along the AC joint area, the mid-back and chest wall
after steroid injections. Dr. Menon diagnosed left AC joint osteoarthritis, left shoulder tendinitis,
thoracic radiculitis, thoracolumbar scoliosis, cervical and thoracic sprain/strain, left chest wall
sprain/strain and myospasms. However, he failed to specifically address how any continuing
osteoarthritis, tendinitis, thoracic radiculitis, and scoliosis was causally related to the accepted

9

See id.

10

See supra note 7.

11

See C.P., Docket No. 17-0042 (issued December 27, 2016).

12

See Alice J. Tysinger, 51 ECAB 638 (2000) (for conditions not accepted by OWCP as being employment
related, it is the employee’s burden to provide rationalized medical evidence sufficient to establish causal relation,
not OWCP’s burden to disprove such relationship).
13

See supra note 7.

8

employment injury of August 2, 2011. As noted above these conditions were not accepted by
OWCP as work related.14
For these reasons, OWCP met its burden of proof in terminating appellant’s medical
benefits for her accepted conditions.
LEGAL PRECEDENT -- ISSUE 3
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to appellant. In
order to prevail, appellant must establish by the weight of the reliable, probative, and substantial
evidence that she had an employment-related disability which continued after termination of
compensation benefits.15
ANALYSIS -- ISSUE 3
The Board finds that appellant has not established continuing residuals of her workrelated costochondral sprain and trapezius strain on or after February 29, 2012.
Following termination of appellant’s compensation benefits, appellant continued to
submit medical evidence in support of her claim. This included a September 6, 2012 report from
Dr. Cho who noted that appellant injured herself again at work when she carried items for
prolonged periods of time which aggravated her symptoms. He noted that appellant’s left-sided
chest pain persisted from the previous injury. Dr. Cho diagnosed left shoulder tendinitis, left
shoulder AC joint osteoarthritis, thoracic herniated nucleus pulposus, and myospasm and
continued her work restrictions. This report does not support continuing disability or residuals
from the accepted August 2, 2011 work injury. Instead, Dr. Cho notes that appellant sustained a
new injury after returning to work. He further advised that appellant was able to work subject to
restrictions. To the extent that Dr. Cho noted appellant’s left-sided chest pain persisted from the
previous injury he failed to provide a rationalized opinion regarding the causal relationship
between her current condition and her accepted work-related injury of August 2, 2011.16
An April 21, 2014 report from Dr. Cho noted appellant’s complaints of left shoulder,
chest wall and mid-back pain radiating into the anterior chest wall. He diagnosed thoracic
radiculitis, thoracic disc herniation, left shoulder AC joint degeneration and sprain and strain,
thoracic spine, and anterior chest wall strain and sprain, and myospasm. Dr. Cho opined that
based on the proximity of the treatment to the date of injury and the fact that appellant was not
under treatment to the areas injured prior to the occurrence, to a reasonable degree of medical
probability, there was a direct causal relationship between the treatment findings and the accident
involved. He further advised that based on the objective findings and tests to a reasonable
degree of medical probability appellant had a permanent injury with permanent residuals.
14

See supra note 8.

15

M.B., Docket No. 15-1125 (issued September 14, 2016).

16

See Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value).

9

However, as Dr. Cho’s report fails to specifically provide any medical reasoning to explain how
any continuing residuals were causally related to the August 2, 2011 work injury, it is, therefore,
of limited probative value.17 His basic reasoning for relating appellant’s current conditions to the
work injury is that appellant was not under treatment to the areas injured prior to the original
work injury. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to support a causal relationship.18 For this reason, this evidence is
insufficient to meet appellant’s burden of proof.
Other reports and treatment records from Dr. Cho are likewise insufficient to meet
appellant’s burden of proof as they failed to provide a rationalized opinion explaining why
appellant had continuing disability or residuals causally related to her accepted conditions.19
Accordingly, the Board finds that this evidence is insufficient to meet her burden of proof to
establish continuing disability or residuals after the termination of benefits.
Appellant also provided a May 29, 2012 report from Dr. Chen who noted diagnoses and
opined that, based on appellant’s history and examination, it was within medical probability that
the current orthopedic complaints are causally related to appellant’s work history. Although
Dr. Chen supported causal relationship, he did not provide medical rationale explaining the basis
of his conclusory opinion regarding the causal relationship between appellant’s current condition
and disability and the employment injury of August 2, 2011.20
Other medical reports received after benefits were terminated are of limited probative
value as they do not specifically address whether appellant had continuing residuals of her
accepted conditions.21
Appellant submitted physical therapy records. The Board has held that treatment notes
signed by a physical therapist are not medical evidence as these providers are not considered
physicians under FECA.22
17

See id., see also supra note 7.

18

Kimper Lee, 45 ECAB 565 (1994). Furthermore, for conditions not accepted by OWCP as being employment
related, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury. See supra note 8.
19

See supra note 16.

20

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
21

See supra note 8.

22

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law). See also V.W., Docket No.
16-1444 (issued March 14, 2017) and F.G., Docket No. 16-1482 (issued January 25, 2017) (physical therapist are
not physicians under FECA).

10

Consequently, appellant did not establish that she had any continuing disability or
residuals of her accepted conditions after her benefits were terminated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
benefits effective February 29, 2012 and terminated appellant’s medical benefits on
April 3, 2012 as there were no employment-related residuals or disability. The Board further
finds that appellant did not meet her burden of proof to establish continuing disability or
residuals after her benefits were terminated.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2015 is affirmed.
Issued: May 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

